Title: From George Washington to Timothy Dwight, Jr., 18 March 1778
From: Washington, George
To: Dwight, Timothy Jr.



Sir,
Head Qrs Valley forge 18th Mar. 1778.

I yesterday received your favor of the 8th Instt, accompanied by so warm a recommendation from Genl Parsons that I cannot but form favorable presages of the merit of the work you propose to honor me with the dedication of.
Nothing can give me more pleasure than to patronize the essays of genius, and a laudable cultivation of the Arts & Sciences, which had begun to flourish in so eminent a degree, before the hand of oppression was stretched over our devoted Country: and I shall esteem myself happy, if a Poem which has employed the labor of years, will derive any advantage, or bear more weight in the world, by making its appearance under a dedication to Sir Yr Most Obedt Hble Sert

Go: Washington

